13 N.Y.3d 768 (2009)
MICHAEL JAGLOM et al., Respondents,
v.
INSURANCE COMPANY OF GREATER NEW YORK, Appellant.
Court of Appeals of New York.
Decided September 15, 2009.
*769 Thomas D. Hughes, New York City, for appellant.
Ohrenstein & Brown, LLP, Garden City (Michael D. Brown of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative. Questions of fact exist whether plaintiffs had a reasonable good-faith belief that the tenants in an underlying libel action against them would not seek to hold them liable, precluding dismissal of their action against the insurer (see Argentina v Otsego Mut. Fire Ins. Co., 86 NY2d 748, 750 [1995]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.